EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kris Lange on 19 July 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) In a system having a first node and a second node, a method comprising:
transmitting first data units from the first node to the second node over a first path;
receiving, by the first node, the second node, or both, information about one or more second paths between the first and second nodes, the received information comprising information on the path availability or path requirements;
determining, by the first node, the second node, or both, a cost associated with the first path and each of the one or more second paths;
transmitting second data units from the first node to the second node over the first path;
determining, by the first node, the second node, or both, an allocation of he second data units to the one or more second paths based on the determined costs; 
generating, by the first node, network coded data units for transmission via the one or more second paths by:
 coding the second 
recoding the second data units if network coding is used in the first path; and
transmitting the network coded data units from the first node to the second node via the second paths.

2. (Canceled)

3. (Previously Presented) The method of claim 1, wherein receiving information about the availability of the one or more second paths comprises receiving the information in a data request sent by the second node.

4. (Previously Presented) The method of claim 1, comprising:
in response to receiving information about the availability of one or more second paths between the first and second nodes:
generating redundant degrees of freedom (DoFs) by applying the network coding to the second data units; and
transmitting the redundant DoFs from the first node to the second node over the first path and the one or more second paths according to the first allocation.

5. (Previously Presented) The method of claim 1, wherein determining the cost associated with each of the one or more second paths comprises determining one or more cost factors associated with each of the one or more second paths.

6. (Original) The method of claim 5, wherein the one or more cost factors include at least one of:
an absolute cost factor associated with a path;
a relative cost factor for two different paths; or
a total cost factor associated with two or more paths.

7. (Original) The method of claim 5, wherein the one or more cost factors include at least one of:
a line delay; 
a usage cost; 
a load; 
a congestion; or
a line variability. 

8. (Original) The method of claim 5, wherein determining the one or more cost factors associated with each of the one or more second paths comprises:
measuring packet delay; or
receiving path state information from a network management unit.

9. (Previously Presented) The method of claim 1, wherein determining the cost associated with the first path and each of the one or more second paths comprises:
using a cost control function based on at least one of:
a fixed budget;
a time-varying budget;
a fixed budget and bandwidth usage predictions;
a time-varying budget and bandwidth usage predictions; or
bandwidth usage predictions.

10. (Original) The method of claim 1, wherein the number of second data units allocated to the one or more second paths is inversely proportional to the determined costs associated with the one or more second paths.

11. (Currently Amended) The method of claim 1, comprising:
receiving updated information about one or more second paths between the first and second nodes;
determining an updated cost associated with each of the one or more second paths;
determining a second allocation of third data units to the first path
transmitting the second allocation of third data units from the first nodes to the second nodes; 
generating second network coded data units by: 
coding the third data units if network coding is not used in the first path; and
recoding the third data units if network coding is used in the first path; and
transmitting the second network coded data units from the first node to the second node over the one or more second paths

12. (Original) The method of claim 11, comprising:
in response to determining an updated cost associated with each of the one or more second paths, terminating at least one of the second paths.

13. (Previously Presented) The method of claim 11, comprising:
in response to determining an updated cost associated with each of the one or more second paths, changing one or more of a coding scheme, a coding redundancy, or a number of degrees of freedom (DoFs) used in transmitting the third data units from the first node to the second node.

14. (Previously Presented) The method of claim 1, comprising:
transmitting a plurality of data units from the first node to one or more third nodes over a plurality of paths between the first node and the one or more third nodes,
wherein the one or more third nodes are configured to transmit encoded data units to the second node over one or more paths between the one or more third nodes and the second node.

15. (Previously Presented) The method of claim 14, wherein the one or more third nodes include one or more access points (APs), wherein at least a first one of the plurality of paths between the first node and the one or more APs corresponds to a WiFi network, wherein at least a second one of the plurality of paths between the first node and the one or more APs corresponds to a cellular network.

16. (Previously Presented) The method of claim 14, wherein the one or more third nodes are configured to code data units received from two or more different first nodes together.

17. (Currently Amended) A method comprising:
obtaining, at a first node, a plurality of original packets to be transferred to a second node;
generating, by the first node, coded packets by linearly combining two or more of the plurality of original packets using network coding; 
determining, by the first node, the second node, or both, a cost associated with transmitting data over each of a plurality of paths;
transmitting the coded packets from the first node to the second node via one or more first paths of the plurality of paths;
generating, by the first node
distributing, by the first node, the recoded packets among one or more second paths of the plurality of paths based on the cost; and 
transmitting, by the first node, the recoded packets to the second node via the one or more second paths. 

18. (Previously Presented) In a system having one or more first nodes, at least one second node, and a third node, wherein the second node and the third node are capable of establishing a transport session and transmitting encoded data between them via one or more available, different output paths between the second node and the third node, a method comprising:
transmitting data from the one or more first nodes to the third node via one or more first paths; 
encoding, by the second node, the data if the data is not previously network coded to produce encoded data;
recoding, by the second node, the data if the data is previously network coded to produce recoded data; and 
transmitting, by the second node the encoded data and/or the recoded data via one or more second paths of the output paths from the second node to the third node.

19. (Previously Presented) A device for use at a first node for transferring data to a second node, the device comprising:
a processor; and
a non-volatile memory storing computer program code that when executed on the processor causes the processor to execute a process operable to:
transmit first data units from the first node to the second node over a first path;
receive information about one or more second paths between the first and second nodes, the received information comprising information on the path availability or path requirements;
determine a cost associated with the first path and each of the one or more second paths;
transmit the second data units from the first node to the second node over the first path;
 generate network coded data units by:
coding the second data units if network coding is not used in the first path; and
recoding the second data units if network coding is used in the first path; and
transmit the network coded data units from the first node to the second node via the second paths.

20. (Previously Presented) The device of claim 19, wherein receiving information about the availability of the one or more second paths comprises receiving the information in a data request sent by the second node.

21. (Previously Presented) The device of claim 19, comprising:
in response to receiving information about the availability of one or more second paths between the first and second nodes:
generating redundant degrees of freedom (DoFs) by applying network coding to the second data units; and
transmitting the redundant DoFs from the first node to the second node over the first path and the one or more second paths according to the determined allocation.

22. (Original) The device of claim 19, wherein determining a cost associated with each of the one or more second paths comprises determining one or more cost factors associated with each of the one or more second paths.

23. (Original) The device of claim 22, wherein the one or more cost factors include at least one of:
an absolute cost factor associated with a path;
a relative cost factor for two different paths; or
a total cost factor associated with two or more paths.

24. (Original) The device of claim 22, wherein the one or more cost factors include at least one of:
a line delay; 
a usage cost; 
a load; 
a congestion; or
a line variability.

25. (Previously Presented). The method of claim 1 further comprising:
sending control frames between the first and the second node that contain information about the cost; and
adjusting one or more transmission characteristics of the path based on a given maximum target cost; 

26. (Previously Presented) The method of claim 1 further comprising closing at least one of the second paths and/or opening an additional second path based on the determined costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/19/2022